DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action on the merits in response to the application filed on 10 November 2019.  Claims 1 through 39 are pending and have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 15, 23, 28, and 33 recite processes to match demand and supply in a service provider practice.  Claim 33 includes the limitations presented in claims 1, 15, 23, and 28. 
Taking claim 33 as representative, claim 33 recites at least the following limitations: determining service consumer scores, service provider scores, and service time slot scores; the service consumer scores, service provider scores, and service time slot scores are determined as a function of a probability estimate for successful service outcome; automatically adapting demand and supply matched as functions of the service consumer scores, service provider scores, and service time slot scores; identifying at least one weighting factor representing the preference of the practice for a service provider, service consumer, or service time slot adjusting the score of each service consumer, service provider, and service time slot based on the at least one weighting factor; matching a service consumer with a service provider in an available service time slot, based on the service consumer scores, service provider scores, and service time slot scores; notifying the matched service consumer of the service time; and automatically constructing a schedule with maximum likelihood of having a full schedule, based on scheduling as a function of an optimized and ranked waitlist and collectively optimizing the service consumer scores, service provider scores, and service time slot scores, wherein assigning a score to each service consumer, service provider, and service time slot is based on the historical outcome of a scheduled interaction. Independent claim 23 includes an additional limitation for constructing a waitlist based on collectively optimizing and ranking the service consumer scores. 
The limitations for determining scores as a function of a probability estimate, adapting demand and supply matched as functions of the scores, and optimizing the scores are considered as falling within the mathematical concepts grouping because the limitations determine a variable (score/supply demand matching) as a function of a mathematical method (probability estimate/optimizing/adapting).  A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a 
The mental processes grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. The limitations for determining a score, adapting demand and supply, identifying at least one weighting factor, adjusting the score based on the at least one weighting factor, matching a consumer with a provider in a time slot, constructing a schedule, optimizing the scores, constructing a waitlist, and assigning a score based on the historical outcome, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (collecting information analyzing it, and using judgment to construct a schedule), but for the recitation of generic computer components (a computer-implemented process).  That is other than reciting that a computer is used to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  A scheduling professional could view historical data regarding consumer interactions, including dates, times, services, and providers, as well as consumer profile data, to determine a service an provider that met a consumer’s needs.  Additionally, through observations and judgments, the same scheduling professional could view available time slots, construct a waitlist, construct a schedule with a likelihood of being full, and notify the consumer of the service time.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
The step for notifying a consumer of the service time represents insignificant extra solution activity that does not render the claims patent eligible. 
The judicial exception of claim 33 is not integrated into a practical application.  In particular, the claims only recite a computer for performing the recited steps.  This element is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amounts to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Applicant’s specification at paragraph [0021] states: “In various examples, one or more of: the user device 205, the demand / supply matching system 210, the practice management system 220, or the practice management server 225 could include a personal computing device, such as a smartphone, tablet computer, wearable computing device, cloud- based computing device, virtual computing device, or desktop computing device.” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional   
Dependent claims 2 through 14, 16 through 22, 24 through 27, 29 through 32, and 34 through 39 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: the service consumer scores, service provider scores, and service time slot scores determined as a function of a predictive variable; the service consumer scores and service provider scores determined as a function of a probability estimate; constructing a schedule with maximum likelihood of having a full schedule; constructing a schedule with optimal resource utilization; constructing a schedule with optimal revenue expenditure; constructing a schedule with optimal wait time; constructing a schedule with optimal service provider satisfaction; constructing a schedule with optimal service consumer satisfaction; constructing a schedule with optimal over-booking; constructing a schedule with optimal under-booking; the probability estimate for successful service outcome is determined as a function of a historical service interaction; the service consumer score is determined as a function of at least one weighting factor; adapting demand and supply matched as functions of the scores further comprises identifying at least one weighting factor representing the preference of the practice for a service provider, service consumer, or service time slot characteristic or the Page 35 of 42UNITED STATES PATENT APPLICATION Attorney Docket Number: 16772.002 preference of the service consumer for a service provider or service time, and adjusting the score of each service consumer, service provider, and service time slot based on the at least one weighting factor; optimizing the service consumer scores, service provider scores, and service time slot scores further comprises assigning a score to each service consumer, service provider, and service time slot based on the historical outcome of a scheduled interaction; optimizing the service consumer scores, service provider scores, and service time slot scores further comprises assigning a score to each service consumer, service provider, and service time slot based on planned or unplanned changes to any underlying factors affecting service consumer scores, service provider scores, and service time slot scores; a service 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more. Accordingly independent claims 1, 15, 23, and 28 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 33 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 22, and 28 through 32 are rejected under 35 U.S.C. 103 as being unpatentable over Comerford et al. (US 2016/0350721) in view of Lim (US 2015/0170105).
Regarding Claim 1, Comerford et al. discloses a computer-implemented process to match demand and supply, the process comprising: (According to various aspects and embodiments, a system for scheduling at least one time slot is provided. The system includes a memory; at least one processor coupled to the memory; and a scheduling component executable by the at least one processor. Comerford et al. [para. 0027]):
determining service consumer scores, service provider scores, and service time slot scores predicting outcomes for provider service to a consumer in a time slot; (a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event to predict characteristics of future events. Comerford et al. [para. 0144]. … generate a suggestion model by providing the plurality of characteristics to a machine learning program using an iterative convergent computational method; apply a plurality of inputs to the suggestion model to generate at least one suggested calendar entry for the at least one time slot, the at least one suggested calendar entry having the plurality of characteristics requesting the plurality of resources during the at least one time slot.  Comerford et al. [para. 0027, 0039]. … Each event and associated features constitute a training set and each attribute has a varying degree of influence… event attributes often have scores of attributes, some deliberately defined in a profile and some which are learned as history is accumulated and placed into the training sets.  Comerford et al. [para. 0177]. … The forecast time horizons discussed in this document and associated ability to predict business performance and properly plan can be far more accurately understood using the claimed machine learning methods. The ability to take into account predicted attendance, utilization, cancellations, client satisfaction, labor scheduling, cost, inventory management are all far more accurately done by machine learning techniques. Comerford et al. [para. 0183-0186, 0188-0189]);
While Comerford et al. discloses that Real time business performance and forecasts for all financial metrics can be greatly improved using machine learning algorithms (Comerford et al. [para. 0183]) and that processes in accord with planning process enable service providers to improve profitability and smooth supply to existing or forecasted demand by proactively scheduling events according to a calculated optimization plan (Comerford et al. [para. 0147]), Comerford et al. fails to explicitly disclose automatically adapting demand and supply matched as functions of the scores.  Lim discloses this limitation. (… a method, system and platform that provide coalition between matching the characteristics and requirements of the users, with multi party users' availability catering for the real time changes in the time variant and characteristics variant path to the actualization of the event, maximizing contextual flow and minimize loss time for all actors in the system.  Lim [para. 0052-0054]. … a system and method of balancing real time demand and supply variability in the plurality of the users … and system users characteristics through users preference and profile dynamic scheduling. Lim [para. 0057]. … The matching algorithm would then determine the best correlation between the plurality of the consumer and providers to make a list of recommendations that best cater to both the consumer and provider's characteristics and availability.  Lim [para. 0076; Fig. 2-4]. … Equation 7 is an exemplary function that is meant to illustrate the relationship between the system users' information and the specific user information to provide the estimate of the arrival type for the dynamic scheduler. The goal is to account for the user's specific traits for the intended service time slot i, with the system users information. System users information such as the consumers that have booked other slots in the same or different server queue, the provider's characteristics and potential users through the discovery of need service that may need the service slots but have not made the booking. In essence, it accounts for the individual characteristics of the intended service time slot i, with the supply and demand landscape characteristics. Lim [para. 0094-0096, 106; Fig. 6-7; Equation 7, 14-15]).  It would have been obvious to one of ordinary skill in the art of scheduling and supply and demand modeling before the effective filing date of the claimed invention to modify the scheduling steps of Comerford et al. to include automatically adapting demand and 
Regarding Claim 2, Comerford et al. and Lim combined disclose a process, wherein determining service consumer scores, service provider scores, and service time slot scores further comprises the service consumer scores, service provider scores, and service time slot scores determined as a function of a predictive variable associated with a service consumer population within which the service consumer belongs. (… the statistical methods involve a regression of historic data against a predicted function for suggesting attributes for an event. The historic data may be used as training data or training sets. Comerford et al. [para. 0168]. …  In some embodiments, a proportional weighting factor may be applied that describes how much weight to assign to each event attribute. … Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: … Date, Day of week, Time of day to start, Specific Instructor preference, No specific instructor preference but instructor gender preference, Event goal, eg (cardio health, strength, weight loss), length of event, price is <$80, private session, group class, Location, Time, Availability for regularly recurring event, Season (indoor vs outdoor events, or long term absences/travel), Events with regular absences (do not schedule every third week), Is the date a holiday, Is the date in school vacation week, historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc. Comerford et al. [para. 0172-0175]).
Regarding Claim 3, Comerford et al. and Lim combined disclose a process, wherein determining service consumer scores, service provider scores, and service time slot scores further comprises the service consumer scores, service provider scores, and service time slot scores determined as a function of a predictive variable associated with the service provider practice environment. (… the statistical methods involve a regression of historic data against a predicted function for suggesting attributes for an event. The historic data may be used as training data or training sets. Comerford et al. [para. 0168]. …  In some embodiments, a proportional weighting factor may be applied that describes how much weight to assign to each event attribute. … Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: … Date, Day of week, Time of day to start, Specific Instructor preference, No specific instructor preference but instructor gender preference, Event goal, eg (cardio health, strength, weight loss), length of event, price is <$80, private session, group class, Location, Time, Availability for regularly recurring event, Season (indoor vs outdoor events, or long term absences/travel), Events with regular absences (do not schedule every third week), Is the date a holiday, Is the date in school vacation week, historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc. Comerford et al. [para. 0172-0175, 0209]).
Regarding Claim 4, Comerford et al. and Lim combined disclose a process, wherein determining service consumer scores and service provider scores further comprises the service consumer scores and service provider scores determined as a function of a probability estimate for a no-show. (… the statistical methods involve a regression of historic data against a predicted function for suggesting attributes for an event. The historic data may be used as training data or training sets. Comerford et al. [para. 0168]. …  In some embodiments, a proportional weighting factor may be applied that describes how much weight to assign to each Events with regular absences (do not schedule every third week), Is the date a holiday, Is the date in school vacation week, historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc. Comerford et al. [para. 0172-0175]).
Regarding Claim 5, Comerford et al. and Lim combined disclose a process, wherein determining service consumer scores and service provider scores further comprises the service consumer scores and service provider scores determined as a function of a probability estimate for a delay. (In the system, the plurality of characteristics may include a price and the scheduling component is configured to determine the price based on a temporal difference between an identified time and the at least one time slot.  Comerford et al. [para. 0028]. …, temporal relationships between calendar entries may provide an indication of a preferred time of day to include in a suggested calendar entry. Other underlying factors may include any relatable characteristic of previous calendar entries such as time of day, day of week, …), average timeslot duration (e.g., length of sessions)… etc. Comerford et al. [para. 0091].  … Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Comerford et al. [para. 0173-0174, 0176-0178, 0188]. …the characteristics and attributes that are recorded and stored in the data store include but are not limited to the following: all time horizons associated with the suggested appointments, … a list of clients who also are candidates for the suggested time slot where one or more overlapping attributes that may render a suggested time slot unavailable to them, and where a waiting list is generated based upon the afore mentioned list, a record of clients that ultimately are scheduled from a waiting list.  Comerford et al. [para. 0208]. … Time horizons, or the difference in time between two events are critical to forecasting and making real time adjustments to business policies including price and capacity management.  Comerford et al. [para. 0276]).   
Regarding Claim 6, Comerford et al. and Lim combined disclose a process, wherein determining service consumer scores and service provider scores further comprises the service consumer scores and service provider scores determined as a function of a probability estimate for a cancellation. (Another of these attributes is a time horizon associated with the period between the scheduling time and date and the scheduled event time and date. These time horizons which can vary from seconds and minutes to hours, days, months, and years, and scheduling exceptions also often vary based upon several factors including but not limited to: … availability of practitioners; Cancellations of previously scheduled appointments.  Comerford et al. [para. 0237-0242]).
Regarding Claim 7, Comerford et al. and Lim combined disclose a process, wherein the process further comprises constructing a schedule with maximum likelihood of having a full schedule, based on collectively optimizing the service consumer scores, service provider scores, and service time slot scores. (Planning processes executed by the planning system 712 (FIG. 7) in accord with the planning process 900 forecast profitability and utilization using historical enable service providers to improve profitability and smooth supply to existing or forecasted demand by proactively scheduling events according to a calculated optimization plan. Comerford et al. [para. 0147, 0209]).
Regarding Claim 8, Comerford et al. and Lim combined disclose a process, wherein the process further comprises constructing a schedule with optimal resource utilization, based on collectively optimizing the service consumer scores, service provider scores, and service time slot scores. (… generating a suggestion model by providing the plurality of characteristics to a machine learning program using an iterative convergent computational method; applying a plurality of inputs to the suggestion model to generate at least one suggested calendar entry for the at least one time slot, the at least one suggested calendar entry having the plurality of characteristics requesting the plurality of resources during the at least one time slot.  Comerford et al. [para. 0039].  … the scheduling system uses the information saved in the client profile to generate characteristics of a suggested appointment … that is most likely fulfill the client needs. … In these embodiments, the scheduling system assesses the facility resources (as recorded in the data store 104) to insure that there is available equipment if any is required for the appointment type, and assesses whether sufficient logical space is present for the service to be performed. For instance, where a redundancy of equipment exists in the facility, the scheduling system may reserve a preferred piece of equipment. Comerford et al. [para. 0204]).
Regarding Claim 9, Comerford et al. and Lim combined disclose a process, wherein the process further comprises constructing a schedule with optimal revenue expenditure, based on collectively optimizing the service consumer scores, service provider scores, and service time slot scores.( … the planning system adjusts the forecast based on an economic strength factor. … the planning system may multiply forecast revenue generated by each event by the economic strength factor. … the planning system generates scheduling requests with characteristics that comply with the adjusted forecast. …  processes in accord with planning process 900 enable service providers to improve profitability and smooth supply to existing or forecasted demand by proactively scheduling events according to a calculated optimization plan. Comerford et al. [para. 0145-0147]. … the system varies prices based upon the period associated with an advance booking and optimization of revenue and margin can be optimized by insuring a minimum breakeven utilization while varying the price as the event time approaches. These prices can vary either up or down. Comerford et al. [para. 0219, 0268; Fig. 9]). 
Regarding Claim 10, Comerford et al. and Lim combined disclose a process, wherein the process further comprises constructing a schedule with optimal wait time, based on collectively optimizing the service consumer scores, service provider scores, and service time slot scores. (In the system, the plurality of characteristics may include a price and the scheduling component is configured to determine the price based on a temporal difference between an identified time and the at least one time slot.  Comerford et al. [para. 0028]. …, temporal relationships between calendar entries may provide an indication of a preferred time of day to include in a suggested calendar entry. Other underlying factors may include any relatable characteristic of previous calendar entries such as time of day, day of week, …), average timeslot duration (e.g., length of sessions),… etc. Comerford et al. [para. 0091].  … Any number of features or attributes 
Regarding Claim 11, Comerford et al. and Lim combined disclose a process, wherein the process further comprises constructing a schedule with optimal service provider satisfaction, based on collectively optimizing the service consumer scores, service provider scores, and service time slot scores. (The use of machine learning on aggregated features and attributes allows the claimed methods and systems to therefore improve upon existing computerized scheduling techniques. Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Comerford et al. [para. 0173-0174]. … customer feedback may be a feature that affects a suggestion. Comerford et al. [para. 0180]. … The machine learning algorithms are computer learning methods of choosing the most important attributes x.sub.i and assigning the appropriate value to each weighting factor in order to choose the correct set of both pre-defined profile attributes and undefined but inherent event attributes that influence weighting factors. Comerford et al. [para. 0176-0178, 0188]. … In some embodiments, suggested fill in clients or alternative services can also be presented internally to the management staff such that they can respond to changes efficiently and adjust any parameters affecting financial metrics or attributes including ROIC, profitability, capacity, pricing, availability including time horizons for booking or cancelling among others.  Comerford et al. [para. 0307]).  
Regarding Claim 12, Comerford et al. and Lim combined disclose a process, wherein the process further comprises constructing a schedule with optimal service consumer satisfaction, based on collectively optimizing the service consumer scores, service provider scores, and service time slot scores. (The use of machine learning on aggregated features and attributes allows the claimed methods and systems to therefore improve upon existing computerized scheduling techniques. Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Comerford et al. [para. 0173-0174]. … customer feedback may be a feature that affects a suggestion. Comerford et al. [para. 0180, 0220]. … The machine learning algorithms are computer learning methods of choosing the most important attributes x.sub.i and assigning the appropriate value to each weighting factor in order to choose the correct set of both pre-defined profile attributes and undefined but inherent event attributes that influence weighting factors. Comerford et al. [para. 0176-0178, 0188]).  
Regarding Claim 13, Comerford et al. and Lim combined disclose a process, wherein the process further comprises constructing a schedule with optimal over-booking, based on collectively optimizing the service consumer scores, service provider scores, and service time slot scores. (the scheduling preferences 108 of a service provider (e.g., staff member/professional) and/or other resources may be used by the scheduling system 100 when determining one or more characteristics for calendar entries, such as general availability, service types offered and service capacity (e.g., class size, production rate, etc.). Comerford et al. [para. 0080-0081]).
Regarding Claim 14, Comerford et al. and Lim combined disclose a process, wherein the process further comprises constructing a schedule with optimal under-booking, based on collectively optimizing the service consumer scores, service provider scores, and service time slot scores. (the scheduling preferences 108 of a service provider (e.g., staff member/professional) 100 when determining one or more characteristics for calendar entries, such as general availability, service types offered and service capacity (e.g., class size, production rate, etc.). Comerford et al. [para. 0080-0081]).

Regarding Claim 15, Comerford et al. and Lim combined disclose a computer-implemented process to match demand and supply in a service provider practice, the process comprising: (According to various aspects and embodiments, a system for scheduling at least one time slot is provided. The system includes a memory; at least one processor coupled to the memory; and a scheduling component executable by the at least one processor. Comerford et al. [para. 0027]):
determining service consumer scores, service provider scores, and service time slot scores predicting outcomes for provider service to a consumer in a time slot, (a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event timing, attendees of the events, and prices paid for the events) to predict characteristics of future events. Comerford et al. [para. 0144]. … generate a suggestion model by providing the plurality of characteristics to a machine learning program using an iterative convergent computational method; apply a plurality of inputs to the suggestion model to generate at least one suggested calendar entry for the at least one time slot, the at least one suggested calendar entry having the plurality of characteristics requesting the plurality of resources during the at least one time slot.  Comerford et al. [para. 0027, 0039]. … Each event and associated features constitute a training set and each attribute has a varying degree of influence… event attributes often have scores of attributes, some deliberately defined in a learned as history is accumulated and placed into the training sets.  Comerford et al. [para. 0177]. … The forecast time horizons discussed in this document and associated ability to predict business performance and properly plan can be far more accurately understood using the claimed machine learning methods. The ability to take into account predicted attendance, utilization, cancellations, client satisfaction, labor scheduling, cost, inventory management are all far more accurately done by machine learning techniques. Comerford et al. [para. 0183-0186, 0188-0189]);
wherein the service consumer scores, service provider scores, and service time slot scores are determined as a function of a probability estimate for successful service outcome when the service consumer, service provider, and service time slot interact to satisfy the service consumer demand during the service time slot; (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: … Event goal, eg (cardio health, strength, weight loss), length of event, price is <$80, private session, group class, Location, Time, Availability for regularly recurring event, … historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc. Comerford et al. [para. 0174-0177, 0180, 0182]); 
While Comerford et al. discloses that real time business performance and forecasts for all financial metrics can be greatly improved using machine learning algorithms (Comerford et al. [para. 0183]) and that processes in accord with planning process enable service providers to improve profitability and smooth supply to existing or forecasted demand by proactively scheduling events according to a calculated optimization plan (Comerford et al. [para. 0147]), Comerford et al. fails to explicitly disclose automatically adapting demand and supply matched as functions of the service consumer scores, service provider scores, and service time slot scores.  Lim discloses this limitation. (… a method, system and platform that provide coalition between matching the characteristics and requirements of the users, with multi party users' availability catering for the real time changes in the time variant and characteristics variant path to the actualization of the event, maximizing contextual flow and minimize loss time for all actors in the system.  Lim [para. 0052-0054]. …  a system and method of balancing real time demand and supply variability in the plurality of the users … and system users characteristics through users preference and profile dynamic scheduling. Lim [para. 0057]. … The matching algorithm would then determine the best correlation between the plurality of the consumer and providers to make a list of recommendations that best cater to both the consumer and provider's characteristics and availability.  Lim [para. 0076; Fig. 2-4]. … Equation 7 is an exemplary function that is meant to illustrate the relationship between the system users' information and the specific user information to provide the estimate of the arrival type for the dynamic scheduler. The goal is to account for the user's specific traits for the intended service time slot i, with the system users information. System users information such as the consumers that have booked other slots in the same or different server queue, the provider's characteristics and potential users through the discovery of need service that may need the service slots but have not made the booking. In essence, it accounts for the individual characteristics of the intended service time slot i, with the supply and demand landscape characteristics. Lim [para. 0094-0096, 106; Fig. 6-7; Equation 7, 14-15]).  It would have been obvious to one of ordinary skill in the art of scheduling and supply and demand modeling before the effective filing date of the claimed invention to modify the scheduling steps of 
and, constructing a schedule with maximum likelihood of having a full schedule, based on collectively optimizing the service consumer scores, service provider scores, and service time slot scores. (Planning processes executed by the planning system 712 (FIG. 7) in accord with the planning process 900 forecast profitability and utilization using historical information tempered by user provided insight. In this way, processes in accord with planning process 900 enable service providers to improve profitability and smooth supply to existing or forecasted demand by proactively scheduling events according to a calculated optimization plan. Comerford et al. [para. 0147, 0209]).
Regarding Claim 16, Comerford et al. and Lim combined disclose a computer-implemented process to match demand and supply in a service provider practice, wherein the probability estimate for successful service outcome is determined as a function of a historical service interaction involving at least two of: a service consumer, a service provider, and a service time slot. (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: … Event goal, eg (cardio health, strength, weight loss), length of event, price is <$80, private session, group class, Location, Time, Availability for regularly recurring event, … historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc
Regarding Claim 17, Comerford et al. and Lim combined disclose a computer-implemented process to match demand and supply in a service provider practice, wherein the service consumer score is determined as a function of at least one weighting factor for at least one key factor contributing to the service consumer score. (In some embodiments, a proportional weighting factor may be applied that describes how much weight to assign to each event attribute. It is also important to note that the attributes do not have to be pre-defined for a given profile. Comerford et al. [para. 0172]). 
Regarding Claim 18, Comerford et al. and Lim combined disclose a computer-implemented process to match demand and supply in a service provider practice, wherein the service provider score is determined as a function of at least one weighting factor for at least key factor contributing to the service provider score. (In some embodiments, a proportional weighting factor may be applied that describes how much weight to assign to each event attribute. It is also important to note that the attributes do not have to be pre-defined for a given profile. Comerford et al. [para. 0172]).
Regarding Claim 19, Comerford et al. and Lim combined disclose a computer-implemented process to match demand and supply in a service provider practice, wherein the service time slot score is determined as a function of at least one weighting factor for at least one key factor contributing to the service time slot score
Regarding Claim 20, Comerford et al. and Lim combined disclose a computer-implemented process to match demand and supply in a service provider practice, wherein adapting demand and supply matched as functions of the scores further comprises identifying at least one weighting factor representing the preference of the practice for a service provider, service consumer, or service time slot characteristic or thePage 35 of 42UNITED STATES PATENT APPLICATIONAttorney Docket Number: 16772.002 preference of the service consumer for a service provider or service time, and adjusting the score of each service consumer, service provider, and service time slot based on the at least one weighting factor. (Scheduling related information may consist of, for example, class schedules, service provider availability (both general and specific activities).  Comerford et al. [para. 0079]. … in addition to general availability, the scheduling preferences of a service provider may specify availability for specific appointment types to be made available or unavailable at certain times within the general availability for the practitioner.  Comerford et al. [para. 0081]. … In some embodiments, a proportional weighting factor may be applied that describes how much weight to assign to each event attribute. It is also important to note that the attributes do not have to be pre-defined for a given profile. Comerford et al. [para. 0172]. … Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: training machine number, Date, Day of week, Time of day to start, Specific Instructor preference, No specific instructor preference but instructor gender preference, Event goal, eg (cardio health, strength, weight loss), length of event, price… historic client satisfaction
Regarding Claim 21, Comerford et al. and Lim combined disclose a computer-implemented process to match demand and supply in a service provider practice, wherein collectively optimizing the service consumer scores, service provider scores, and service time slot scores further comprises assigning a score to each service consumer, service provider, and service time slot based on the historical outcome of a scheduled interaction. (The method may further comprise determining an adjusted forecast based on historical calendar entries. Comerford et al. [para. 0048]. … In act 904, a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event timing, attendees of the events, and prices paid for the events) to predict characteristics of future events. Comerford et al. [para. 0144, 0147, 0149]. … …Since each profile may have a different weighting on each attribute, either specifically stated or often unstated but hidden in the large amount of data, the weighting may be adjusted for each attribute x.  Comerford et al. [para. 0175]. … customer feedback may be a feature that affects a suggestion. In one example, a feature that affects a suggestion for scheduling an event is a positive customer experience based upon attendance utilization of an event. … These features may not be pre-defined in a client's profile but are critical in successfully suggesting events and can be instantly done over historic training sets. Comerford et al. [para. 0180]). 
Regarding Claim 22, Comerford et al. and Lim combined disclose a computer-implemented process to match demand and supply in a service provider practice, wherein collectively optimizing the service consumer scores, service provider scores, and service time slot scores further comprises assigning a score to each service consumer, service provider, and service time slot based on planned or unplanned changes to any underlying factors affecting service consumer scores, service provider scores, and service time slot scores. (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods.  Comerford et al. [para. 0174-0177]. … In some embodiments, when modifying an appointment type of a scheduled single appointment to a shared appointment or increasing the number of clients sharing a shared appointment, the scheduling system automatically modifies the characteristics of all the appointment to match the modified appointment type and pricing. Comerford et al. [para. 0212]).

Regarding Claim 28, Comerford et al. discloses a computer-implemented process to match demand and supply in a service provider practice, the process comprising: (According to various aspects and embodiments, a system for scheduling at least one time slot is provided. The system includes a memory; at least one processor coupled to the memory; and a scheduling component executable by the at least one processor. Comerford et al. [para. 0027]):
determining service consumer scores, service provider scores, and service time slot scores predicting outcomes for provider service to a consumer in a time slot, (a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event timing, attendees of the events, and prices paid for the events) to predict characteristics of future events. Comerford et al. [para. 0144]. … generate a suggestion model by providing the plurality of characteristics to a machine learning program using an iterative convergent computational method; apply a plurality of inputs to the suggestion model to generate at least one suggested calendar entry for the at least one time slot, the at least one suggested calendar entry having the plurality of characteristics requesting the plurality of resources during the at least one time slot.  Comerford et al. [para. 0027, 0039]. … Each event and associated features constitute a training set and each attribute has a varying degree of influence… event attributes often have scores of attributes, some deliberately defined in a profile and some which are learned as history is accumulated and placed into the training sets.  Comerford et al. [para. 0177]. … The forecast time horizons discussed in this document and associated ability to predict business performance and properly plan can be far more accurately understood using the claimed machine learning methods. The ability to take into account predicted attendance, utilization, cancellations, client satisfaction, labor scheduling, cost, inventory management are all far more accurately done by machine learning techniques. Comerford et al. [para. 0183-0186, 0188-0189]);
wherein the service consumer scores, service provider scores, and service time slot scores are determined as a function of a probability estimate for successful service outcome when the service consumer, service provider, and service time slot interact to satisfy the service consumer demand during the service time slot; (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: … Event goal, eg (cardio health, strength, weight loss), length of event, price is <$80, private session, group class, Location, Time, Availability for regularly recurring event, … historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc. Comerford et al. [para. 0174-0177, 0180, 0182]);
While Comerford et al. discloses that real time business performance and forecasts for all financial metrics can be greatly improved using machine learning algorithms (Comerford et  automatically adapting demand and supply matched as functions of the service consumer scores, service provider scores, and service time slot scores. Lim discloses this limitation. (… a method, system and platform that provide coalition between matching the characteristics and requirements of the users, with multi party users' availability catering for the real time changes in the time variant and characteristics variant path to the actualization of the event, maximizing contextual flow and minimize loss time for all actors in the system.  Lim [para. 0052-0054]. …  a system and method of balancing real time demand and supply variability in the plurality of the users … and system users characteristics through users preference and profile dynamic scheduling. Lim [para. 0057]. … The matching algorithm would then determine the best correlation between the plurality of the consumer and providers to make a list of recommendations that best cater to both the consumer and provider's characteristics and availability.  Lim [para. 0076; Fig. 2-4]. … Equation 7 is an exemplary function that is meant to illustrate the relationship between the system users' information and the specific user information to provide the estimate of the arrival type for the dynamic scheduler. The goal is to account for the user's specific traits for the intended service time slot i, with the system users information. System users information such as the consumers that have booked other slots in the same or different server queue, the provider's characteristics and potential users through the discovery of need service that may need the service slots but have not made the booking. In essence, it accounts for the individual characteristics of the intended service time slot i, with the supply and demand landscape characteristics. Lim [para. 0094-0096, 106; Fig. 6-7; Equation 7, 14-15]).  It would have been obvious to one of ordinary skill in the art of scheduling and supply and demand modeling before the effective filing date of the claimed invention to modify the scheduling steps of Comerford et al. to include automatically adapting demand and supply matched as functions of the scores as taught by Lim for maximization of utilization and minimum time loss of the actors in the system. Lim [para. 0057].  
comprising: identifying at least one weighting factor representing the preference of the practice for a service provider, service consumer, or service time slot characteristic or the preference of the service consumer for a service provider or service time; adjusting the score of each service consumer, service provider, and service time slot based on the at least one weighting factor; (Scheduling related information may consist of, for example, class schedules, service provider availability (both general and specific activities).  Comerford et al. [para. 0079]. … in addition to general availability, the scheduling preferences of a service provider may specify availability for specific appointment types to be made available or unavailable at certain times within the general availability for the practitioner.  Comerford et al. [para. 0081]. … In some embodiments, a proportional weighting factor may be applied that describes how much weight to assign to each event attribute. It is also important to note that the attributes do not have to be pre-defined for a given profile. Comerford et al. [para. 0172]. … Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: training machine number, Date, Day of week, Time of day to start, Specific Instructor preference, No specific historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc.  Comerford et al. [para. 0174-0177, 0236-0244, 0249-0258]);
matching a service consumer with a service provider in an available service time slot, based on the service consumer scores, service provider scores, and service time slot scores; (The machine learning processes that rely on the previously mentioned identifiers, features, and or objects to provide suggestions for events or outputs ….  Each prior event, identifier, feature, and or object, becomes a data set that is used as training data by the machine learning method to reduce the predicted range between the suggestion (hypothesis) and actual historic events. …The accumulation of training data sets are used by the processor to continually and incrementally refine the predictions for acceptance of a suggested event.  Comerford et al. [para. 0165-0167]);
and, notifying the matched service consumer of the service time slot availability; (the scheduling system 100 (FIG. 1) may provide a confirmation to the user to indicate the success of the scheduling operation. Comerford et al. [para. 0111-0112]);
and, automatically constructing a schedule with maximum likelihood of having a full schedule, based on collectively optimizing the service consumer scores, service provider scores, and service time slot scores, comprising assigning a score to each service consumer, Page 38 of 42UNITED STATES PATENT APPLICATIONAttorney Docket Number: 16772.002service provider, and service time slot based on the historical outcome of a scheduled interaction. (The method may further comprise determining an adjusted forecast based on historical calendar entries. Comerford et al. [para. 0048]. … In act 904, a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event timing, attendees of the events, and prices paid for the events) to predict characteristics of future events. Comerford et al. [para. 0144, 0147, 0149]. … …Since each profile may have a different weighting on each attribute, either specifically stated or often unstated but hidden in the large amount of data, the weighting may be adjusted for each attribute x.  Comerford et al. [para. 0175]. … customer feedback may be a feature that affects a suggestion. In one example, a feature that affects a suggestion for scheduling an event is a positive customer experience based upon attendance utilization of an event. … These features may not be pre-defined in a client's profile but are critical in successfully suggesting events and can be instantly done over historic training sets. Comerford et al. [para. 0180, 0204, 0209]).
Regarding Claim 29, Comerford et al. and Lim combined disclose a process, wherein a service consumer further comprises a medical patient. (The scheduling systems and methods disclosed herein target a wide variety of industries which schedule based on resource availability. A non-limiting list of services that may perform scheduling using these systems and methods include fitness, personal training, physical therapy, salon services, spa services, massage therapy, yoga, Pilates, and martial arts. Fitness services may include health care and medical services, nutrition services, and the like. Comerford et al. [para. 0026, 0330]).
Regarding Claim 30, Comerford et al. and Lim combined disclose a process, wherein a service provider further comprises a scheduled medical service provider. (The scheduling systems and methods disclosed herein target a wide variety of industries which schedule based on resource availability. A non-limiting list of services that may perform scheduling using these systems and methods include fitness, personal training, physical therapy, salon services, Fitness services may include health care and medical services, nutrition services, and the like. … In the Medical Industry, they include regular Doctor's visits, Dental Visits, Recurring testing. Comerford et al. [para. 0026, 0330]).
Regarding Claim 31, Comerford et al. and Lim combined disclose a process, wherein the scheduled medical service provider further comprises a medical doctor. (The scheduling systems and methods disclosed herein target a wide variety of industries which schedule based on resource availability. A non-limiting list of services that may perform scheduling using these systems and methods include fitness, personal training, physical therapy, salon services, spa services, massage therapy, yoga, Pilates, and martial arts. Fitness services may include health care and medical services, nutrition services, and the like. … In the Medical Industry, they include regular Doctor's visits, Dental Visits, Recurring testing. Comerford et al. [para. 0026, 0330]).
Regarding Claim 32, Comerford et al. and Lim combined disclose a process, wherein the service provider practice is a medical practice, and wherein a service time slot further comprises a period of time when the service provider practice may provide service to satisfy the service consumer demand. (The scheduling systems and methods disclosed herein target a wide variety of industries which schedule based on resource availability. A non-limiting list of services that may perform scheduling using these systems and methods include fitness, personal training, physical therapy, salon services, spa services, massage therapy, yoga, Pilates, and martial arts. Fitness services may include health care and medical services, nutrition services, and the like. … In the Medical Industry, they include regular Doctor's visits, Dental Visits, Recurring testing. Comerford et al. [para. 0026, 0330]).

Claims 23 through 27 and 33 through 37 are rejected under 35 U.S.C. 103 as being unpatentable over Comerford et al. (US 2016/0350721) in view of Yu et al. (US 2014/0207509).
Regarding Claim 23, Comerford et al. and Lim combined disclose a computer-implemented process to match demand and supply in a service provider practice, the process comprising: (According to various aspects and embodiments, a system for scheduling at least one time slot is provided. The system includes a memory; at least one processor coupled to the memory; and a scheduling component executable by the at least one processor. Comerford et al. [para. 0027]): 
determining service consumer scores, service provider scores, and service time slot scores predicting outcomes for provider service to a consumer in a time slot, (a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event timing, attendees of the events, and prices paid for the events) to predict characteristics of future events. Comerford et al. [para. 0144]. … generate a suggestion model by providing the plurality of characteristics to a machine learning program using an iterative convergent computational method; apply a plurality of inputs to the suggestion model to generate at least one suggested calendar entry for the at least one time slot, the at least one suggested calendar entry having the plurality of characteristics requesting the plurality of resources during the at least one time slot.  Comerford et al. [para. 0027, 0039]. … Each event and associated features constitute a training set and each attribute has a varying degree of event attributes often have scores of attributes, some deliberately defined in a profile and some which are learned as history is accumulated and placed into the training sets.  Comerford et al. [para. 0177]. … The forecast time horizons discussed in this document and associated ability to predict business performance and properly plan can be far more accurately understood using the claimed machine learning methods. The ability to take into account predicted attendance, utilization, cancellations, client satisfaction, labor scheduling, cost, inventory management are all far more accurately done by machine learning techniques. Comerford et al. [para. 0183-0186, 0188-0189]); 
wherein the service consumer scores, service provider scores, and service time slot scores are determined as a function of a probability estimate for successful service outcome when the service consumer, service provider, and service time slot interact to satisfy the service consumer demand during the service time slot; (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: … Event goal, eg (cardio health, strength, weight loss), length of event, price is <$80, private session, group class, Location, Time, Availability for regularly recurring event, … historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc. Comerford et al. [para. 0174-0177, 0180, 0182]);
While Comerford et al. discloses that real time business performance and forecasts for all financial metrics can be greatly improved using machine learning algorithms (Comerford et al. [para. 0183]) and that processes in accord with planning process enable service providers to improve profitability and smooth supply to existing or forecasted demand by proactively scheduling events according to a calculated optimization plan (Comerford et al. [para. 0147]),  automatically adapting demand and supply matched as functions of the service consumer scores, service provider scores, and service time slot scores.  Yu et al. discloses this limitation. (The system may access information or analytics such as historical demand for services and appointment slots, current or updated demand for these, active or dormant customers of the provider, including new customers, and available types of services offered by the provider, each of which may include a corresponding service duration, and availability of facilities/equipment/personnel, for matching with an appointment time slot.  Yu et al. [para. 0067]. …  Based on the inventory and/or preference data, and in certain embodiments based on additional rules (e.g., pertaining to incentive limits, time of day, weather, etc.) and/or other analysis of business data, the system can market these openings optimally to potential appointment takers.  Yu et al. [para. 0070]. … The analytics module may consider one or more of these categories of factors, though not limited to the following: (1) Appointments, (2) Customers, (3) Services, (4) Rules, (5) Incentives, (6) External, and (7) Industry Rules/Rates, at least some of which have been described earlier. Some of these factors may be designated top-level factors, and may have more specific weighted sub-factors which can allow detailed assessment or quantification of various characteristics
While Comerford et al. discloses use of waitlists (Comerford et al. [para. 0084, 0181, 0208]), Comerford et al. fails to explicitly disclose constructing a waitlist based on collectively optimizing and ranking the service consumer scores.  Yu et al. discloses this limitation.  (In certain embodiments, a system may provide or operate an appointment marketplace. … Various embodiments of the present systems and methods may incorporate an automatic appointment optimization solution. Yu et al. [para. 0061-0062, 0070]. … the appointment engine includes a Waitlist module. Users may be able to request openings based on a specific service or day of week or time of day via the waitlist module. If an appointment opens up, the waitlist module can automatically rank or weigh the quality of waitlisted users, and can contact the top weighted user(s) to determine if they are interested in that available appointment.  Yu et al. [para. 0097]).  It would have been obvious to one of ordinary skill in the art of scheduling and consumer analytics before the effective filing date of the claimed invention to modify the optimizing steps of Comerford et al. to include constructing a waitlist based on collectively optimizing and ranking the service consumer scores as taught by Yu et al. to provide automatic appointment optimization solution that can maximize revenue of a service provider.  Yu et al. [para. 0005].  
Regarding Claim 24, Comerford et al. and Yu et al. combined disclose a process, wherein the service consumer score is determined as a function of at least one weighting factor for at least one key factor contributing to the service consumer score
Regarding Claim 25, Comerford et al. and Yu et al. combined disclose a process, wherein adapting demand and supply matched as functions of the scores further comprises identifying at least one weighting factor representing the preference of the practice for a service provider, service consumer, and service time slot characteristic, and adjusting the score of each service consumer based on the at least one weighting factor. (Scheduling related information may consist of, for example, class schedules, service provider availability (both general and specific activities).  Comerford et al. [para. 0079]. … in addition to general availability, the scheduling preferences of a service provider may specify availability for specific appointment types to be made available or unavailable at certain times within the general availability for the practitioner.  Comerford et al. [para. 0081]. … In some embodiments, a proportional weighting factor may be applied that describes how much weight to assign to each event attribute. It is also important to note that the attributes do not have to be pre-defined for a given profile. Comerford et al. [para. 0172]. … Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: training machine number, Date, Day of week, Time of day to start, Specific Instructor preference, No specific instructor preference but instructor gender preference, Event goal, eg (cardio health, strength, weight loss), length of event, price… historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc.  Comerford et al. [para. 0174, 0236-0244, 0249-0258]).
Regarding Claim 26, Comerford et al. and Yu et al. combined disclose a process, wherein collectively optimizing the service consumer scores, service provider scores, and service time slot scores further comprises assigning a score to each service consumer based on the historical outcome of a scheduled interaction. (The method may further comprise determining an adjusted forecast based on historical calendar entries. Comerford et al. [para. 0048]. … In act 904, a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event timing, attendees of the events, and prices paid for the events) to predict characteristics of future events. Comerford et al. [para. 0144, 0147, 0149]. …Since each profile may have a different weighting on each attribute, either specifically stated or often unstated but hidden in the large amount of data, the weighting may be adjusted for each attribute x.  Comerford et al. [para. 0175]. … customer feedback may be a feature that affects a suggestion. In one example, a feature that affects a suggestion for scheduling an event is a positive customer experience based upon attendance utilization of an event. … These features may not be pre-defined in a client's profile but are critical in successfully suggesting events and can be instantly done over historic training sets. Comerford et al. [para. 0180]).
Regarding Claim 27, Comerford et al. and Yu et al. combined disclose a process, wherein collectively optimizing the service consumer scores, service provider scores, and service time slot scores further comprises assigning a score to each service consumer based on planned or unplanned changes to any underlying factors affecting service consumer scores. (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods.  Comerford et al. [para. 0174-0177]. …In some embodiments, when modifying an appointment type of a scheduled single appointment to a shared appointment or increasing the number of clients sharing a shared appointment, the 
Regarding Claim 33, a computer-implemented process to match demand and supply in a service provider practice, the process comprising: (According to various aspects and embodiments, a system for scheduling at least one time slot is provided. The system includes a memory; at least one processor coupled to the memory; and a scheduling component executable by the at least one processor. Comerford et al. [para. 0027]):
determining service consumer scores, service provider scores, and service time slot scores predicting outcomes for provider service to a consumer in a time slot, (a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event timing, attendees of the events, and prices paid for the events) to predict characteristics of future events. Comerford et al. [para. 0144]. … generate a suggestion model by providing the plurality of characteristics to a machine learning program using an iterative convergent computational method; apply a plurality of inputs to the suggestion model to generate at least one suggested calendar entry for the at least one time slot, the at least one suggested calendar entry having the plurality of characteristics requesting the plurality of resources during the at least one time slot.  Comerford et al. [para. 0027, 0039]. … Each event and associated features constitute a training set and each attribute has a varying degree of influence… event attributes often have scores of attributes, some deliberately defined in a profile and some which are learned as history is accumulated and placed into the training sets.  Comerford et al. [para. 0177]. … The forecast time horizons discussed in this document and associated ability to predict business performance and properly plan can be far more 
wherein the service consumer scores, service provider scores, and service time slot scores are determined as a function of a probability estimate for successful service outcome when the service consumer, service provider, and service time slot interact to satisfy the service consumer demand during the service time slot; (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: … Event goal, eg (cardio health, strength, weight loss), length of event, price is <$80, private session, group class, Location, Time, Availability for regularly recurring event, … historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc. Comerford et al. [para. 0174-0177, 0180, 0182]);
While Comerford et al. discloses that real time business performance and forecasts for all financial metrics can be greatly improved using machine learning algorithms (Comerford et al. [para. 0183]) and that processes in accord with planning process enable service providers to improve profitability and smooth supply to existing or forecasted demand by proactively scheduling events according to a calculated optimization plan (Comerford et al. [para. 0147]), Comerford et al. fails to explicitly disclose automatically adapting demand and supply matched as functions of the service consumer scores, service provider scores, and service time slot scores. Yu et al. discloses this limitation. (The system may access information or analytics such as historical demand for services and appointment slots, current or updated demand for these, for matching with an appointment time slot.  Yu et al. [para. 0067]. …  Based on the inventory and/or preference data, and in certain embodiments based on additional rules (e.g., pertaining to incentive limits, time of day, weather, etc.) and/or other analysis of business data, the system can market these openings optimally to potential appointment takers.  Yu et al. [para. 0070]. … The analytics module may consider one or more of these categories of factors, though not limited to the following: (1) Appointments, (2) Customers, (3) Services, (4) Rules, (5) Incentives, (6) External, and (7) Industry Rules/Rates, at least some of which have been described earlier. Some of these factors may be designated top-level factors, and may have more specific weighted sub-factors which can allow detailed assessment or quantification of various characteristics. Yu et al. [para. 0074-0083; Fig. 2C]) it would have been obvious to one of ordinary skill in the art of data analytics and scheduling before the effective filing date of the claimed invention to modify the data analysis steps of Comerford et al. to include adapting demand and supply matched as functions of the service consumer scores, service provider scores, and service time slot scores as taught by Yu et al. for driving demand for services.  Yu et al. [para. 0002].
comprising: identifying at least one weighting factor representing the preference of the practice for a service provider, service consumer, or service time slot characteristic or the preference of the service consumer for a service provider or service time; adjusting the score of each service consumer, service provider, and service time slot based on the at least one weighting factor; (Scheduling related information may consist of, for example, class schedules, service provider availability (both general and specific activities).  Comerford et al. [para. 0079]. … in addition to general availability, the scheduling preferences of a service provider may specify availability for specific appointment types to be made available or unavailable at certain times within the general availability for the practitioner.  Comerford et al. [para. 0081]. … In some embodiments, a proportional weighting factor may be applied that describes how much weight to assign to each event attribute. It is also important to note that the attributes do not have to be pre-defined for a given profile. Comerford et al. [para. 0172]. … Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: training machine number, Date, Day of week, Time of day to start, Specific Instructor preference, No specific instructor preference but instructor gender preference, Event goal, eg (cardio health, strength, weight loss), length of event, price… historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc.  Comerford et al. [para. 0174-0177, 0236-0244, 0249-0258]);
matching a service consumer with a service provider in an available service time slot, based on the service consumer scores, service provider scores, and service time slot scores; (The machine learning processes that rely on the previously mentioned identifiers, features, and or objects to provide suggestions for events or outputs ….  Each prior event, identifier, feature, and or object, becomes a data set that is used as training data by the machine learning method to reduce the predicted range between the suggestion (hypothesis) and actual historic events. …The accumulation of training data sets are used by the processor to continually and incrementally refine the predictions for acceptance of a suggested event.  Comerford et al. [para. 0165-0167]);
 and, notifying the matched service consumer of the service time; (the scheduling system 100 (FIG. 1) may provide a confirmation to the user to indicate the success of the scheduling operation. Comerford et al. [para. 0111-0112]);
While Comerford et al. discloses use of waitlists (Comerford et al. [para. 0084, 0181, 0208]), Comerford et al. fails to explicitly disclose scheduling as a function of an optimized and ranked waitlist. Yu et al. discloses this limitation.  (In certain embodiments, a system may provide or operate an appointment marketplace. … Various embodiments of the present systems and methods may incorporate an automatic appointment optimization solution. Yu et al. [para. 0061-0062, 0070]. … the appointment engine includes a Waitlist module. Users may be able to request openings based on a specific service or day of week or time of day via the waitlist module. If an appointment opens up, the waitlist module can automatically rank or weigh the quality of waitlisted users, and can contact the top weighted user(s) to determine if they are interested in that available appointment.  Yu et al. [para. 0097]).  It would have been obvious to one of ordinary skill in the art of scheduling and consumer analytics before the effective filing date of the claimed invention to modify the optimizing steps of Comerford et al. to include scheduling as a function of an optimized and ranked waitlist as taught by Yu et al. to provide automatic appointment optimization solution that can maximize revenue of a service provider.  Yu et al. [para. 0005].  
automatically constructing a schedule with maximum likelihood of having a full schedule, based on scheduling and collectively optimizing the service consumer scores, service provider scores, and service Page 40 of 42UNITED STATES PATENT APPLICATIONAttorney Docket Number: 16772.002 time slot scores, wherein assigning a score to each service consumer, service provider, and service time slot is based on the historical outcome of a scheduled interaction. The method may further comprise determining an adjusted forecast based on historical calendar entries. Comerford et al. [para. 0048]. … In act 904, a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event timing, attendees of the events, and prices paid for the events) to predict characteristics of future events. Comerford et al. [para. 0144, 0147, 0149]. … …Since each profile may have a different weighting on each attribute, either specifically stated or often unstated but hidden in the large amount of data, the weighting may be adjusted for each attribute x.  Comerford et al. [para. 0175]. … customer feedback may be a feature that affects a suggestion. In one example, a feature that affects a suggestion for scheduling an event is a positive customer experience based upon attendance utilization of an event. … These features may not be pre-defined in a client's profile but are critical in successfully suggesting events and can be instantly done over historic training sets. Comerford et al. [para. 0180, 0204, 0209].
Regarding Claim 34, The process of claim 33, wherein a service consumer further comprises a medical patient. (The scheduling systems and methods disclosed herein target a wide variety of industries which schedule based on resource availability. A non-limiting list of services that may perform scheduling using these systems and methods include fitness, personal training, physical therapy, salon services, spa services, massage therapy, yoga, Pilates, and martial arts. Fitness services may include health care and medical services, nutrition services, and the like. … In the Medical Industry, they include regular Doctor's visits, Dental Visits
Regarding Claim 35, The process of claim 33, wherein a service provider further comprises a scheduled medical service provider. (The scheduling systems and methods disclosed herein target a wide variety of industries which schedule based on resource availability. A non-limiting list of services that may perform scheduling using these systems and methods include fitness, personal training, physical therapy, salon services, spa services, massage therapy, yoga, Pilates, and martial arts. Fitness services may include health care and medical services, nutrition services, and the like. … In the Medical Industry, they include regular Doctor's visits, Dental Visits, Recurring testing. Comerford et al. [para. 0026, 0330]).
Regarding Claim 36, The process of claim 35, wherein the scheduled medical service provider further comprises a medical doctor. (The scheduling systems and methods disclosed herein target a wide variety of industries which schedule based on resource availability. A non-limiting list of services that may perform scheduling using these systems and methods include fitness, personal training, physical therapy, salon services, spa services, massage therapy, yoga, Pilates, and martial arts. Fitness services may include health care and medical services, nutrition services, and the like. … In the Medical Industry, they include regular Doctor's visits, Dental Visits, Recurring testing. Comerford et al. [para. 0026, 0330]).
Regarding Claim 37, The process of claim 33, wherein the service provider practice is a medical practice, and wherein a service time slot further comprises a period of time when the service provider practice may provide service to satisfy the service consumer demand. (The scheduling systems and methods disclosed herein target a wide variety of industries which schedule based on resource availability. A non-limiting list of services that may perform scheduling using these systems and methods include fitness, personal training, physical therapy, salon services, spa services, massage therapy, yoga, Pilates, and martial arts. Fitness services may include health care and medical services, nutrition services, and the like. … In the Medical Industry, they include regular Doctor's visits, Dental Visits, Recurring testing. Comerford et al. [para. 0026, 0330]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Comerford et al. (US 2016/0350721) in view of Yu et al. (US 2014/0207509), and in further view of Larsen (US 2007/0226010).
Regarding Claim 38, While Yu et al. discloses operator assisted check-ins (Yu et al. [para. 0071]) and Comerford et al. discloses applying and adapting weights based on time horizons, including client arrival, check-in, and cancellations (Comerford et al. [para. 0084, 0174-0176, 0183]), Comerford et al. and Yu et al. combined fail to explicitly disclose a process, wherein identifying at least one weighting factor further comprises a check-in process configured to reduce no-shows, delays, or cancellations based on adapting the at least one weighting factor in response to a check-in.  Larsen discloses this limitation. (… a system for allowing patients or proxies for those patients to electronically scheduling medical resources. Larsen [para. 0018]. … according to at least some embodiments of the present invention, when a patient accesses a kiosk or interface device to check in for an appointment, in addition to allowing the patient to check in for currently scheduled appointments, the check-in kiosk identifies one or more additional activities that the patient may schedule temporally proximate the currently scheduled appointments and provides the option to schedule those activities.  Larsen [para. 0026, 0030]).  It would have been obvious to one of ordinary skill in the art of scheduling and .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Comerford et al. (US 2016/0350721) in view of Yu et al. (US 2014/0207509), and in further view of Cardno et al. (US 2018/0189990).
Regarding Claim 39, While Comerford et al. discloses data visualization through coloration (Comerford et al. [para. 0107, 0117, 0206]) and determining weights for data analysis to optimize a preferred outcome (Comerford et al. [para. 0174-0176]), Comerford et al. and Yu et al. combined fail to explicitly disclose the process, wherein the process further comprises presenting to a user a subset of KPI offered in a color coded heatmap view highlighting actionable insights for service providers, wherein the color coded heatmap depicts the percentage risk for a given day based on predicted no-shows, delays and cancellations.  Cardno et al. discloses this limitation. (The data being displayed may be based on a measured metric or an underlying factor that affects a metric. The elements within the graphical representation may include a shape, position, color, size or animation of a particular object. Cardno et al. [para. 0338-0339]. … The development process includes building a tree that is optimized for this type of Visual Design including heat mapping techniques. Cardno et al. [para. 0397]. … the system analyzes the data to detect the characteristics of the data. Each characteristic of the data, related event or related action may be given a different weighting factor by the system. Certain actions, such as, for example, customer centric actions may be detected that relate to the data. Also, relevant or related events that could affect the data are determined by the system using the data or related data. By applying any number of these factors to a determination module, the system is able to determine how data points in the visualization correlate with neighboring data points. Cardno et al. [para. 0660]).  It would have been obvious to one of ordinary skill in the art of scheduling and data analysis before the effective filing date of the claimed invention to modify the combined steps of Comerford et al. and Yu et al. to include the heatmap data visualization steps of Cardno et al. in order to a unique mechanism of receiving an overall view of the data simultaneously with details of the data.  Cardno et al. [para. 0666].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Johnson et al (US 2009/0089092) – system and method described herein can be operable to adapt the scheduling of clinical activities and procedures in real time that incorporate variation, asset readiness, biometrical changes in the state of patient health, changes in process necessitated by protocols which must be executed that are different than what was originally scheduled, staff and equipment preferences, interdependencies and information flow into the clinical delivery of healthcare that can enable "what-if" capability for prospective decision support given the changes that are occurring and provide viable ways forward that minimize the overall negative system impacts.
Polatov (US 2018/0218337) - a method of using a centralized visit database system by searching for client data, calculating no-show statistics, generating ratings, building a schedule, and displaying the schedule.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623